This cause was removed by Habeas Corpus from the Court of Common Pleas of Philadelphia County, and, on the trial, a verdict was found in favor of the Plaintiff, for £4. 10. 8. which the defendant paid to the Prothonotary, and then moved to stay proceedings, contending, that as the Plaintiffs demand was reduced below £. 10. by a direct payment, and not by discount, or set off, the Plaintiff must pay the costs.
The Plaintiff, on the other hand, obtained a rule to shew cause, why the Defendant should not pay double costs, under the Act of Assembly, which provides, that, if the defendant removes the cause, and a sum under £.50 is found for the Plaintiff, the Defendant shall pay double costs.
After argument, by Swift, for the Plaintiff, and Tilghman, for the Defendant,
the rule to stay proceedings was made absolute; and the rule for payment of double costs, was discharged.